DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on 12/25/2019. It is noted, however, that applicant has not filed a certified copy of the CN201911352012 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-3 in the reply filed on 9/27/2022 is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘960 (CN 108394960 A).
	A machine translation of ‘960 is provided with this action.
With respect to claim 1, Wang teaches a cathode electrochemical MF membrane coupled reactor for water treatment [0002, FIG] which includes a reactor (7) with two electrocatalytic anodes (2), an electrocatalytic cathode membrane assembly (3) between the anodes, connection to a DC power supply (1), and a gas diffuser aeration system (4) directly below the cathode [0010, FIG].  The system further includes an inlet pipe on one side of the shell, and outlet pipe connected for fresh water removal from the membrane [0010].  Fresh water removal comes via e.g. a second outlet pipe and pipeline, and a suitable pump e.g. a peristaltic pump [0010].  The cathode assembly includes a PVC bracket to which is bonded on both sides a composite conductive MF membrane, and further including a connected suction port and outlet pipe for removal of the purified water.  The aeration system includes an aeration tube with a connected flow meter and air pump configured to control flow of gas into the system [0010].  The cathode is connected to the negative pole of the DC supply through a suitable wire, and the anodes are connected to the positive pole of the DC supply through a separate wire [0010, FIG].  The system is configured to carry out a Fenton reaction [0014] using the electrodes.
Wang essentially differs from the instant claims in that Wang teaches a water inlet system but does not specify a pump is provided therein.  However, pumps are well known in the art for moving water and are already taught by Wang in other contexts (e.g. for removal of purified water from the membrane) and would have been obvious to include in other areas of the system for their well-known and expected behavior of managing flow of fluid e.g. feed as necessary.

    PNG
    media_image1.png
    446
    487
    media_image1.png
    Greyscale

With respect to claim 2, Wang teaches graphite plate anodes [0010].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘960 et al in view of Wang ‘118 (CN 107162118 A).
A machine translation of ‘118 is provided with this action.
Wang ‘960 teaches as above, and teaches that the composite conductive MF membrane is prepared by a similar method, placing a conductive mesh on a nonwoven, scraping casting liquid, casting to obtain pore size of 0.4 µm [0013].  Regarding the use of phase inversion, see MPEP 2113; product-by-process limitations (e.g. the method of making the membrane) are not accorded patentable weight in device claims except to the extent that they limit the structure of the device, and Wang ‘960 teaches a similar membrane with e.g. the same pore size requirements.  Regardless, phase inversion processes are well-known in the art for membrane casting and would have been obvious for such a step.  Wang ‘960 is silent to the use of a titanium mesh, instead teaching steel.  
However, Wang ‘118 teaches a similar membrane assembly for water treatment [0002] and teaches that the cathode can employ a titanium mesh [0006, 0009, 0012] of similar dimensions.  See MPEP 2143 I.B; a simple substitution of one known cathode material for another, providing predictable results for water treatment, would have been obvious to one of ordinary skill in the art, and selection of an appropriate cathode material for Wang ‘960’s taught membrane device would have been an obvious engineering choice for one of ordinary skill in the art to make.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777